 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Eliseo Solis Haro,                              No. CV-18-02666-PHX-GMS (ESW)
10                 Plaintiff,                        ORDER
11   v.
12   Unknown Burger, et al.,
13                 Defendants.
14
15         The Court has considered “Plaintiff’s Motion for Extension of “30 Days” Time to
16   Respond to “Defendants Motion for Summary Judgment and Supportive Facts.” (Doc. 81).

17         IT IS ORDERED denying the Motion (Doc. 81) as moot. Plaintiff has been ordered
18   to respond by October 15, 2019.

19         Dated this 27th day of September, 2019.

20
21
22                                                   Honorable Eileen S. Willett
                                                     United States Magistrate Judge
23
24
25
26
27
28
